Citation Nr: 0805391	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
right leg, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied entitlement to a 
rating in excess of 40 percent for varicose veins, right leg.  
An August 2004 rating decision increased the disability 
rating for varicose veins, right leg, from 40 percent to 60 
percent, effective from February 26, 2003, the date of claim.


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected right 
leg varicose veins do not include massive board-like edema or 
constant pain at rest.

2.  The veteran's right leg varicose veins, rated 60 percent 
disabling, do not render the him unable to obtain or retain 
all forms of substantially gainful employment, given his 12 
years of formal education and work experience as an Admin 
Specl and electrician.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for varicose veins, right leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held that 
VA has a duty to notify claimants of the evidence needed to 
prove effective date and degree of disability.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2003 letters describing the evidence needed to 
support the veteran's claims were timely mailed before the 
September 2003 and August 2004 rating decisions.  One of them 
met all 4 of the notice requirements for a TDIU claim except 
for information concerning effective date and degree of 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The other described evidence necessary to 
substantiate a claim for an increased rating and identified 
what evidence VA had collected and would collect, requested 
the veteran to send in particular documents and information, 
told him to tell VA who treated him and when, and asked him 
to tell VA what other information or evidence he wanted VA to 
collect.  Neither letter described the particular rating 
criteria used in evaluating varicose veins or discussed what 
evidence was necessary with respect to the rating criteria or 
the effective date of an award.  Neither letter, moreover, 
identified what evidence (including lay statements, the 
veteran's own statements, and medical evidence) might be 
helpful in establishing his claim.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
original March 2003 notice.  First, in an attachment to the 
May 2007 supplemental statement of the case, the veteran was 
notified that disabilities are rated under a schedule for 
rating disabilities in 38 C.F.R. Part 4, and was told of the 
need to present evidence regarding the nature and symptoms of 
his condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  He 
was also told to tell VA about any ongoing treatment, recent 
Social Security Administration determinations, statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work, and about statements discussing his disability 
symptoms from people who have witnessed how they had affected 
him.  He was told about criteria to establish an effective 
date of an award.  The 60 percent rating criteria for 
evaluating varicose veins were provided to the veteran in the 
September 2003 rating decision and the 100 percent criteria 
were given to him in the August 2004 rating decision and 
statement of the case.  Then, after the flaws in the original 
letter were cured, the RO readjudicated the claim a number of 
times including most recently in September 2007. 

Second, the veteran's statements reflect his actual knowledge 
of what evidence was needed.  In August 2004 and April 2005, 
he indicated that he had read the August 2004 statement of 
the case and its February 2005 supplement, which contained 
the provisions of 38 C.F.R. § 3.159 and rating criteria from 
the rating schedule.  Also, in a statement dated February 
2005 and received in April 2007, he discussed the rating 
criteria.  

The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so the veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA, private, and Social 
Security Administration (SSA) records and examined the 
veteran in April 2003 and September 2007.  While the VA 
examiner in September 2007 did not give an opinion as to 
employability, an additional examination and/or opinion is 
not required, as there is sufficient competent medical 
evidence of record to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Specifically, a March 2005 private 
examination report provided specific information required to 
decide the claim.  VA has satisfied its assistance duties.


Evidence

The veteran's only service-connected disability is his 
service-connected right leg varicose veins.  He alleges that 
he is unemployable as a result of his varicose veins and that 
they warrant a higher rating.  In June 2005, SSA found him 
disabled since March 2004.  It found his primary diagnosis to 
be discogenic and degenerative disorders of the back and his 
secondary diagnosis to be hypertension.  It was also noted 
that the veteran had varicose veins, bone spurs, and 
emphysema.

The veteran has 12 years of formal education and has work 
experience as an Admin Specl (70250) in the service, and as 
an industrial and commercial electrician after service.  He 
last worked in March 2004.

In January 2003, the veteran was provided a note by his 
doctor to stay off his feet until February 13, 2003, due to 
left heel pain.  He was diagnosed as having plantar fasciitis 
and heel pain.

On VA evaluation in March 2003, the veteran complained of 
pain and erythema over a vein on his right lower extremity, 
for a few days.  There was no lower extremity swelling.  The 
assessment was superficial thrombophlebitis.  Ibuprofen, 
compresses, and a follow-up were prescribed.  

On VA examination in April 2003, the veteran complained that 
he had quit his job as an electrician due to pain in his 
right lower extremity from a varicosity.  He stated that 
there was aching when he was up on his feet, and then when he 
rested and elevated his lower extremities, it improved very 
much.  He did not have aches at rest, but he would develop 
edema which would be relieved by elevation of the extremity.  
He stated that it had severely compromised his activities of 
daily living and that he was now using a cane, and that this 
had caused him to discontinue his occupation.  The examiner 
felt that varicosities were causing pain.  

Statement from previous employers indicated that the 
veteran's employment ended for several reasons, including a 
lack of work, because a job was temporary, because he 
violated job rules, and because he quit.

A treatment record from Robert H. Lee, M.D. dated in December 
2003 showed trace edema in the right leg.

A statement from Dr. Lee dated in August 2004 noted that the 
veteran had varicose veins and that when he walked for short 
distances he had to stop and rest because of the pain.  He 
stated that after walking short distances, the veteran had 
significant pain in his legs which required him to stop and 
elevate his legs.  Dr. Lee found calf tenderness, Homan's 
equivocal, and trace edema in the leg.  Dr. Lee stated that 
due to the veteran's varicose veins, there was disability as 
far as extensive walking or standing.  

A union official in November 2004 indicated that the veteran 
had been unable to work as a journeyman electrician due to 
his service-connected leg condition since November 2002.  It 
was noted that he missed work due to his service-connected 
disability, and that upon returning to work he was laid off 
prior to other employees that were hired at a later date than 
he.

An employer in November 2004 indicated that the veteran had 
worked for him from January 2004 until March 11, 2004 and had 
been absent on the 8th and 9th of March.  The veteran 
annotated that letter with a note that that was when he 
missed work due to leg swelling, and due to pain from walking 
and standing.  

On private examination in March 2005, the veteran had a 
negative Homan's and his varicose veins were not producing 
any specific limitations of function of his lower 
extremities.  The examiner felt that the veteran would be 
able to occasionally lift or carry up to 10 or 15 pounds 
during up to 1/3 of an 8 hour work day and that he would be 
able to stand or walk with normal breaks up to at least 4 
hours and possibly up to 6 hours in an 8 hour work day 
provided he was allowed to sit in between the times that 
standing was required, or he would be able to sit for 8 hours 
in an 8 hour work day.  Impairment related physical 
limitations were chiefly in regard to his neck, mid and lower 
back, and bilateral shoulders.  

In June 2005, the veteran told Dr. Lee that he had lumbar 
disc disease, right sciatica and a lot of pain, and that he 
also has varicose veins and stasis edema of the right leg.  
Dr. Lee stated that due to the multiple medications that he 
was taking for chronic pain syndrome, he would really not be 
a candidate for retraining because of adverse side effects 
from the medications.

A private treatment record dated in December 2005 showed that 
the veteran had 2+ right calf edema.

The veteran called VA on December 31, 2005 and stated that he 
had a hard knot on his right leg for the past 3 days.  The 
next day, when seen, he had pain, erythema, and warmth over 
the superficial vein in the area of the right shin, and the 
impression was superficial thrombophlebitis.  Ibuprofen, 
elevation, and compresses were prescribed.   

In September 2006, G.G. stated that over the years, it had 
become more and more difficult for the veteran to do the 
climbing, standing, and walking necessary to do his job as a 
commercial and industrial electrician, and that he had had to 
leave work early and miss work due to pain and swelling of 
his leg.  

Treatment records dated in July 2007 revealed 1+ to 2+ edema 
in the veteran's right leg.

The veteran was afforded a VA examination in September 2007.  
He complained of persistent edema.  He stated that pain did 
not occur at rest and that it was not constant.  The examiner 
noted board-like edema of the lower extremity, but stated 
that it was not massive.  The veteran reported that he was 
not employed because of his severe right leg disability.  In 
terms of the effect of the veteran's varicose veins on 
occupation, the examiner noted only that the veteran was not 
employed.  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  See 
38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under the criteria for varicose veins, a 60 percent 
evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent rating is warranted when the 
condition is manifested by massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2007).

There were VA examinations in April 2003 and September 2007 
and treatment records from March 2003 to July 2007 have been 
submitted.  The veteran has not alleged that he has massive, 
board-like edema of his right leg or that he has constant 
pain at rest attributed to varicose veins.  Instead, the 
records have shown the edema to be at worst 2+, and the VA 
examiner in September 2007 specifically stated that it was 
not massive.  The veteran himself has stated that his pain is 
not constant and is not present at rest, including on VA 
examination in September 2007.  Both massive board-like edema 
and constant pain at rest are required for a 100 percent 
rating under Diagnostic Code 7120.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

An extraschedular rating may be assigned when the 
service-connected disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

As concerns the matter of an extraschedular rating, in this 
case, there has not been marked interference with employment 
due to the veteran's varicose veins of the right leg and the 
evidence does not show frequent periods of hospitalization.  
The veteran has not worked since March 2004.  However, SSA 
found him disabled due to primarily to discogenic and 
degenerative back disorders and hypertension, and a private 
examiner in March 2005 found that varicose veins were not 
producing any specific limitations of function of the 
veteran's lower extremities.  The examiner also felt that the 
veteran would be able to occasionally lift or carry up to 10 
or 15 pounds during up to 1/3 of an 8 hour work day and that 
he would be able to stand or walk with normal breaks up to at 
least 4 hours and possibly up to 6 hours in an 8 hour work 
day provided he was allowed to sit in between the times that 
standing was required. or he would be able to sit for 8 hours 
in an 8 hour work day.  Impairment related physical 
limitations were chiefly in regard to his neck, mid and lower 
back, and bilateral shoulders.  While there has been some 
treatment for the varicose veins and they obviously cause 
impairment, marked interference with employment has not been 
shown.  Accordingly, referral for an extraschedular rating is 
not warranted.


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran argues that a TDIU is warranted because one 
employer laid him off because he had been unable to walk, 
climb ladders, or stand and because he had missed one full 
week because of his disability.  He also indicated in August 
2005 that his leg swells when he sits and that the blood 
pools in his foot and leg and that driving for a very long 
time causes his foot and leg to swell, causing extreme pain.  
He also stated that when he has a blood clot or ulcer, he is 
not even able to stand.  

The preponderance of the evidence indicates, however, that 
the veteran's service-connected right leg varicose veins, 
standing alone, do not preclude him from obtaining or 
retaining all forms of substantially gainful employment.  
While they obviously limit the veteran's opportunities as an 
electrician, there are many other forms of substantially 
gainful employment which he can perform, given his experience 
as an Administrative Specl (70250) in the Air Force and his 
high school education.  

For instance, the private examiner in March 2005 specifically 
indicated that the veteran would be able to sit for 8 hours 
in an 8 hour work day.  In other words, there are other 
avenues of less physical substantially gainful employment 
which are not precluded by the veteran's service-connected 
varicose veins, right leg.  While SSA found the veteran to be 
disabled, this was due primarily to discogenic and 
degenerative back disorders and hypertension.  The examiner 
in March 2005 stated that the veteran's impairment was 
related to physical limitations chiefly in regard to his 
neck, mid and lower back, and bilateral shoulders.  While Dr. 
Lee stated that the veteran was disabled as far as extensive 
walking or standing, this would not preclude sedentary 
employment.  Further, Dr. Lee found that the veteran was not 
a candidate for retraining because of adverse side effects 
from his medications for chronic pain syndrome; however, the 
veteran appears to take this medication primarily for his 
nonservice-connected back disorder.

Additionally, in July 2007, the veteran indicated that since 
he was started on a low blood pressure medication, the 
swelling in his right lower extremity had gone down.  In sum, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for varicose veins, right leg, is denied.

A TDIU is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


